DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/IB2016/057847 filed December 21, 2016 and to provisional Application No. 62/271,387 filed December 28, 2015. 

Status of Claims 
This Office Action is responsive to the amendment filed on October 11, 2021. As directed by the amendment: claims 1, 13, and 14 have been amended and claim 3 has been cancelled. Thus, claims 1-2 and 5-14 are presently pending in this application. Claims 1-3 and 5-12 were previously rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (U.S. Pub. No. 2005/0166912) in view of Knoch (U.S. Pub. No. 2017/0368282) as evidenced by Merriam-Webster (https://www.merriam-webster.com/dictionary/transverse; accessed August 17, 2021). Claim 13 was previously rejected under 35 U.S.C. 103 as being unpatentable over Sexton et al. (U.S. Pub. No. 2005/0166912) in view of Knoch (U.S. Pub. No. 2017/0368282) in view of Power et al. (U.S. Pub. No. 2005/0011514) as evidenced by 

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “manually activatable by the user breathing in and out respectively and”, ln 2 should read -- manually activatable by the user breathing in and out, respectively, and--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13, and claims 2 and 5-12 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing both a first air-flow direction for inhaling through the mouthpiece from the backside opening through the interior of the housing structure to the frontside opening, and a second air-flow direction for exhaling through the mouthpiece into the frontside opening through the 
Similar rational is applied to claim 13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gallem et al. (U.S. Pub. No. 2011/0146670; hereinafter: “Gallem”) in view of Knoch (U.S. Pub. No. 2017/0368282).
Regarding Claim 1, Gallem discloses a nebulizer head comprising: a housing structure (A, Fig. A annotated below), wherein an interior (B, Fig. A annotated below) of the housing structure provides [[an]] a bidirectional air-flow conduit (27, 31, 32, 45; Fig. 7) between a frontside opening (31; Fig. 7) at an opening (32; Fig. 7), and a backside opening (45; Fig. 7), [[and]] the frontside opening is opposite the backside opening (Fig. 7), and both the frontside opening and the backside opening are bidirectional air inlet and air outlet openings; a fluid reservoir (14, 15; Fig. 7) provided to accommodate a liquid (F; Fig. 7; ¶ 0038) from which small droplets are to be generated in order to form an aerosol (¶¶ 0010, 0014, 0042-0046, 0053-0056); an aerosol generator (3, 37; Fig. 7) arranged transverse to the bidirectional air-flow conduit between the frontside opening and the backside opening (¶¶ 0018, 0047, 0053-0056; Fig. 7), with an aperture member (37; Fig. 7) that comprises an aperture surface (C, Fig. A annotated below) with a plurality of apertures (¶¶ 0010, 0014, 0044-0045) configured to provide the small droplets from the liquid (¶¶ 0044-0045), wherein the aperture surface is arranged transverse to the bidirectional air-flow conduit (¶¶ 0010, 0018, 0047, 0053-0056; Fig. 7), the fluid reservoir is arranged adjacent the aerosol generator such that the aperture member is in contact with the fluid (¶¶ 0035-0038, 0047, 0049, 0051-0056; Fig. 7), the opening from the backside opening through the interior of the housing structure to the frontside opening, and a second air-flow direction (E, Fig. A annotated below) for exhaling through the opening [[to]] into the frontside opening through the interior of the housing structure (¶¶ 0018, 0047, 0053-0056; Fig. 7) and exiting through the backside opening to be discharged to surrounding air [¶¶ 0010-0012, 0053-0055; Examiner notes: Gallem discloses the direction of exhalation as the second air-flow direction (E, Fig. A annotated below) such that consumed air is expelled from the device.].

    PNG
    media_image1.png
    653
    617
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Gallem.
Gallem does not specifically disclose the nebulizer head wherein the frontside opening at the opening of the housing structure comprises a mouthpiece and wherein the first air-flow direction for inhaling is through the mouthpiece from the backside opening through the interior of the housing structure to the frontside opening.
Knoch teaches an aerosol delivery device comprising a housing structure (A, Fig. B annotated below) wherein an interior (B, Fig. B annotated below) of the housing structure provides an air-flow conduit (12, 14, Fig. 1 and B, Fig. B annotated below) between a frontside opening (in 14 at 16; Fig. 1) at an opening (in 16 where 16 mates with 14; Fig. 1) of a mouthpiece 

    PNG
    media_image2.png
    376
    564
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 1 of Knoch.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nebulizer head of Gallem to include the frontside opening at the opening of the housing structure comprising the mouthpiece and wherein 
Regarding Claim 5, the modified device of Gallem discloses the nebulizer head wherein the aerosol generator is configured to provide the small droplets in the first air-flowing direction during inhaling (See Gallem: ¶¶ 0010, 0018, 0047, 0053-0056; Fig. 7) and, during inhaling, a flow of air flowing around the aerosol generator (F, Fig. A annotated above) is provided at a rear side (G, Fig. A annotated above) of the aperture surface (See Gallem: ¶¶ 0010, 0018, 0047, 0053-0056; Fig. 7).
Regarding Claim 6, the modified device of Gallem discloses the nebulizer head wherein the backside opening is arranged downstream to the aperture surface in an exhaling air-flow direction, and upstream in an inhaling air-flow direction (See Gallem: ¶¶ 0010, 0018, 0047, 0053-0056; Fig. 7).
Regarding Claim 7, the modified device of Gallem discloses the nebulizer head wherein a front air channel (A, Fig. C annotated below) is between the aerosol generator and the opening of the mouthpiece (See Gallem: Fig. 7), a rear air channel (B, Fig. C annotated below) is between the aerosol generator and the backside opening (See Gallem: Fig. 7). 

    PNG
    media_image3.png
    525
    510
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 7 of Gallem.
The modified device of Gallem does not explicitly disclose the nebulizer head wherein a cross-section of the rear air channel is equal or larger than a cross-section of the mouthpiece opening.
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125).  In this case the modified device of Gallem depicts the cross-sections of the rear air channel (C, Fig. C annotated above) is equal to or larger than the cross-section of the mouthpiece opening (D, Fig. C annotated above). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing of the invention that the modified device of Gallem drawings depict the cross-sections of 
Regarding Claim 8, the modified device of Gallem discloses the nebulizer head wherein, shown above. 
The modified device of Gallem does not specifically disclose the nebulizer head wherein the rear air channel is angled upward in the second air-flow direction for exhaling.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to angle the rear air channel upward in the second air-flow direction for exhaling in the modified device of Gallem because Applicant has not disclosed that rear air channel being angled upward in the second air-flow direction for exhaling provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the angle of the rear channel in the second air-flow direction for exhaling of the modified device of Gallem, and Applicant’s angle of the rear channel in the second air-flow direction for exhaling, to perform equally well because both mechanisms perform the same function of providing a flow path for entrance and exit during inhalation and exhalation of ambient air through the device, respectively. 
Therefore, it would have been prima facie obvious to modify the modified device of Gallem to obtain the invention as specified in claim 8 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired flow paths and thus fails to patentably distinguish over the modified system of Gallem.
Regarding Claim 9, the modified device of Gallem discloses the nebulizer head wherein, shown above. 
The modified device of Gallem does not specifically disclose the nebulizer head wherein the mouthpiece is a fixedly mounted mouthpiece.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to fixedly mount the mouthpiece, since it has been held that forming in one 
Regarding Claim 10, the modified device of Gallem discloses the nebulizer head, shown above. 
The modified device of Gallem does not specifically disclose the nebulizer head the mouthpiece provides the front air channel having a length (L) between the mouthpiece opening and the aperture member, which length is larger than 5 cm, and the mouthpiece opening is oval in shape.
Knoch discloses the aerosol delivery device comprising the mouthpiece (16; Fig. 1; ¶ 0131) provides the front air channel having a length (L) between the mouthpiece opening and the aperture member (A, Fig. D annotated below).

    PNG
    media_image4.png
    363
    584
    media_image4.png
    Greyscale

Figure D, Adapted From Figure 1 of Knoch.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to set the length to larger than 5 cm and the mouthpiece opening being oval in shape in the modified device of Gallem because Applicant has not disclosed that setting the length to larger than 5 cm and the mouthpiece opening being oval in shape provides an 
Therefore, it would have been prima facie obvious to modify the modified device of Gallem to obtain the invention as specified in claim 10 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired length wherein aerosolized entreated air is delivered to the user during inhalation and thus fails to patentably distinguish over the modified device of Gallem. 
Regarding Claim 11, the modified device of Gallem discloses the nebulizer head, shown above. 
The modified device of Gallem does not specifically disclose the nebulizer head a longitudinal axis of the mouthpiece makes an angle greater than five degrees with respect to a horizontal axis.
Knoch discloses the aerosol delivery device comprising the mouthpiece (16; Fig. 1) having a longitudinal axis (B, Fig. D annotated above) that makes an angle (C, Fig. D annotated above) greater than five degrees with respect to a horizontal axis [D, Fig. D annotated above; Examiner notes: the claimed elements have a plurality of horizontal axis and Applicant has not specified to which element’s horizontal axis the angle is measured from. This does not render the claim indefinite but merely board. For the purpose of this Office Action Examiner has chosen a horizontal axis that is perpendicular to the aperture member (Fig. 1)]. 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) In this case, Knoch 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified device of Gallem for the purpose of rendering the modified system easier to hold and use. 
Regarding Claim 12, the modified device of Gallem discloses the nebulizer head wherein the aperture member is a membrane with a plurality of holes (See Gallem: ¶¶ 0010, 0014, 0044-0045).

Regarding Claim 14, Gallem discloses a method for providing a substance in an aerosolized form using a nebulizer (¶¶ 0010, 0014, 0042-0046, 0053-0056Fig. 7), the method comprising: providing, with an aerosol generator (3, 37; Fig. 7) arranged transverse to [[an]] a bidirectional air-flow conduit (27, 31, 32, 45; Fig. 7; ¶¶ 0018, 0047, 0053-0056) in an interior (B, Fig. A annotated above) of a housing structure (A, Fig. A annotated above) between a backside opening (45; Fig. 7) and a frontside opening (31; Fig. 7) at an opening (32; Fig. 7), wherein the frontside opening is opposite the backside opening (Fig. 7), and both the frontside opening and the backside opening are bidirectional air inlet and air outlet openings (¶¶ 0053-0056; Fig. 7), bidirectional air-flow conduit with the air-flow to Page 4 of 9VON HOLLEN --16/064,497--form an aerosol (¶¶ 0010, 0014, 0042-0046, 0053-0056; Fig. 7), the backside opening is facing away from the patient inhaling (Fig. 7), and the aerosol droplets are exiting the air-flow path of the interior of the housing structure at the frontside opening at the opening (¶¶ 0010, 0014, 0018, 0042-0047, 0053-0056; Fig. 7); and discharging the exhaled air enters , flows discharges through the backside opening to 
Gallem does not specifically disclose the method wherein the frontside opening at the opening of the housing structure comprises a mouthpiece; wherein the aerosol droplets are exiting the air-flow path of the interior of the housing structure at the frontside opening at the opening of the mouthpiece to enter the patient's mouth or nose for further reaching the patient's air passages and respiratory tracts; and wherein the exhaled air enters the interior of the housing structure at the frontside opening at the opening of the mouthpiece.
Knoch teaches an aerosol delivery device comprising a housing structure (A, Fig. B annotated above) wherein an interior (B, Fig. B annotated above) of the housing structure provides an air-flow conduit (12, 14, Fig. 1 and B, Fig. B annotated above) between a frontside opening (in 14 at 16; Fig. 1) at an opening (in 16 where 16 mates with 14; Fig. 1) of a mouthpiece (16; Fig. 1; ¶ 0131), and a backside opening (at 12; Fig. 1), the frontside opening is opposite the backside opening (Fig 1); a first air-flow direction (A; Fig. 1) for inhaling through the mouthpiece from the backside opening through the interior of the housing structure to the frontside opening, and a second air-flow direction (C, Fig. B annotated above) for exhaling through the mouthpiece into the frontside opening through the interior of the housing structure [¶¶ 0089-0093, 0109, 0121, 0131, 0148; Examiner notes: Knoch discloses controlling the device by sensing the patient's regular respiration (one or more of inhalation and exhalation) through the aerosol delivery device. Thus, inhalation enters at the backside opening flows through the device in the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nebulizer head of Gallem to include the frontside opening at the opening of the housing structure comprising the mouthpiece and wherein the aerosol droplets are exiting the air-flow path of the interior of the housing structure at the frontside opening at the opening of the mouthpiece to enter the patient's mouth or nose for further reaching the patient's air passages and respiratory tracts; and wherein the exhaled air enters the interior of the housing structure at the frontside opening at the opening of the mouthpiece as taught by Knoch for the purpose of effectively communicating with a  patient's respiratory system (See Knoch: ¶ 0131).

Claims 1-2, 5-6, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Knoch (U.S. Pub. No. 2017/0368282) in view of Gallem (U.S. Pub. No. 2011/0146670).
Regarding Claim 1, Knoch discloses an aerosol delivery device comprising a housing structure (A, Fig. E annotated below) wherein an interior (B, Fig. E annotated below) of the housing structure provides a bidirectional an air-flow conduit (12, 14, Fig. 1 and at A, Fig. E annotated below) between a frontside opening (in 14 at 16; Fig. 1) at an opening (in 16 where 16 mates with 14; Fig. 1) of a mouthpiece (16; Fig. 1; ¶ 0131), and a backside opening (at 12; Fig. 1), the frontside opening is opposite the backside opening (Fig 1); a fluid reservoir (18; Fig. 1) provided to accommodate a liquid (¶ 0133) from which small droplets are to be generated in order to form an aerosol (¶¶ 0131, 0135, 0138-0141); an aerosol generator (3, 24, 30; Fig. 1) arranged transverse to the bidirectional air-flow conduit (Fig. 1) between the frontside opening and the backside opening (Fig. 1), with an aperture member (30; Fig. 1)  that comprises an aperture surface (C, Fig. E annotated below) with a plurality of apertures (¶ 0136) configured to bidirectional air-flow conduit (¶¶ 133-0137, 0150-0153; Fig. 1), the fluid reservoir is arranged adjacent the aerosol generator such that the aperture member is in contact with the fluid (Fig. 1), 

    PNG
    media_image5.png
    372
    554
    media_image5.png
    Greyscale

Figure E, Adapted from Figure 1 of Knoch.
Knoch does not explicitly disclose the aerosol delivery device wherein both the frontside opening and the backside opening are bidirectional air inlet and air outlet openings and the second air-flow direction for exhaling through the mouthpiece exiting through the backside opening to be discharged to surrounding air.
Gallem teaches a nebulizer head comprising: a housing structure (A, Fig. A annotated above), wherein an interior (B, Fig. A annotated above) of the housing structure provides [[an]] a bidirectional air-flow conduit (27, 31, 32, 45; Fig. 7) between a frontside opening (31; Fig. 7) at an opening (32; Fig. 7), and a backside opening (45; Fig. 7), [[and]] the frontside opening is opposite the backside opening (Fig. 7), and both the frontside opening and the backside opening are bidirectional air inlet and air outlet openings (Fig. 7); a fluid reservoir (14, 15; Fig. 7) provided to accommodate a liquid (F; Fig. 7; ¶ 0038) from which small droplets are to be generated in order to form an aerosol (¶¶ 0010, 0014, 0042-0046, 0053-0056); an aerosol generator (3, 37; Fig. 7) arranged transverse to the bidirectional air-flow conduit between the frontside opening and the backside opening (¶¶ 0018, 0047, 0053-0056; Fig. 7), with an aperture member (37; Fig. 7) that comprises an aperture surface (C, Fig. A annotated above) with a plurality of apertures (¶¶ 0010, 0014, 0044-0045) configured to provide the small droplets from the liquid (¶¶ 0044-0045), wherein the aperture surface is arranged transverse to the bidirectional air-flow conduit (¶¶ 0010, 0018, 0047, 0053-0056; Fig. 7), the fluid reservoir is arranged adjacent the aerosol generator such that the aperture member is in contact with the fluid (¶¶ 0035-0038, 0047, 0049, 0051-0056; Fig. 7), the opening from the backside opening through the interior of the housing structure to the frontside opening, and a second air-flow direction (E, Fig. A annotated above) for exhaling through the opening [[to]] into the frontside opening through the interior of the housing structure (¶¶ 0018, 0047, 0053-0056; Fig. 7) and exiting through the backside opening to be discharged to surrounding air [¶¶ 0010-0012, 0053-0055; Examiner notes: Gallem discloses the direction of exhalation as the second air-
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the aerosol delivery device of Knoch to include the both the frontside opening and the backside opening being bidirectional air inlet and air outlet openings and the second air-flow direction for exhaling through the mouthpiece exiting through the backside opening to be discharged to surrounding air as taught by Gallem for the purpose of allowing consumed air is expelled from the device (See Gallem: ¶¶ 0010-0012, 0053-0055).
Regarding Claim 2, the modified device of Knoch discloses the aerosol delivery device wherein the air-flow is manually activatable by the user breathing in and out, respectively, (See Knoch: Abstract; ¶¶ 0089-0093, 0109, 0121, 0131, 0148) and the air-flow is non-supported by a ventilator [Examiner notes: Primary reference Knoch disclose the use of a gas compressor (1; Fig. 1) as a source of compressed air but lacks disclosure of a ventilator.].
Regarding Claim 5, the modified device of Knoch discloses the aerosol delivery device wherein the aerosol generator is configured to provide the small droplets in the first air-flowing direction (See Knoch: ¶¶ 0136-0142, 0152-0154, See Gallem: ¶¶ 0010, 0018, 0047, 0053-0056; Fig. 7), and during inhaling, a flow of air flowing around the aerosol generator is provided at a rear side of the aperture surface (See Knoch: ¶¶ 0131-0132, 0136-0162; Fig. 1, See Gallem: ¶¶ 0010, 0018, 0047, 0053-0056; Fig. 7).
Regarding Claim 6, the modified device of Knoch discloses the aerosol delivery device wherein the backside opening is arranged downstream to the aperture surface in an exhaling air-flow direction, and upstream in an inhaling air-flow direction (See Knoch: ¶¶ 0131-0132, 0136-0162; Fig. 1, See Gallem: ¶¶ 0010, 0018, 0047, 0053-0056; Fig. 7).
Regarding Claim 11, the modified device of Knoch discloses the aerosol delivery device wherein a longitudinal axis (B, Fig. D annotated above) of the mouthpiece makes an angle (C, 
Though prior art drawings are not interpreted as depicting scale, unless specified, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125.) In this case, the modified device of Knoch reasonably discloses the angle between the horizontal axis that is perpendicular to the aperture member (D, Fig. D annotated above); and the longitudinal axis of the mouthpiece (B, Fig. D annotated above) is at an angle (C, Fig. D annotated above) that greater than 5 degrees. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the modified device of Knoch for the purpose of rendering the modified system easier to hold and use. 
Regarding Claim 12, the modified device of Knoch discloses the aerosol delivery device wherein the aperture member is a membrane with a plurality of holes (See Knoch: ¶ 0136).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gallem (U.S. Pub. No. 2011/0146670) in view of Knoch (U.S. Pub. No. 2017/0368282) in view of Power (U.S. Pub. No. 2004/0035490).
Regarding Claim 13, Gallem discloses a nebulizer system comprising a nebulizer head (10, 14, 15, 31; Fig. 7) comprising: a housing structure (A, Fig. A annotated above), wherein an interior (B, Fig. A annotated above) of the housing structure provides [[an]] a bidirectional air-flow conduit between a frontside opening (31; Fig. 7) at an opening (32; Fig. 7), and a backside opening (45; Fig. 7), [[and]] the frontside opening is opposite the backside opening(Fig. 7), and both the frontside opening and the backside opening are bidirectional air inlet and air outlet openings (¶¶ 0053-0056; Fig. 7); a fluid reservoir (14, 15; Fig. 7) provided to accommodate a liquid (F; Fig. 7; ¶ 0038) from which small droplets are to be generated in order to form an aerosol (¶¶ 0010, 0014, 0042-0046, 0053-0056); an aerosol generator (3, 37; Fig. 7) arranged transverse to the bidirectional air-flow conduit between the frontside opening and the backside opening (¶¶ 0018, 0047, 0053-0056; Fig. 7), with an aperture member (37; Fig. 7) that comprises an aperture surface (C, Fig. A annotated above) with a plurality of apertures (¶¶ 0010, 0014, 0044-0045) configured to provide the small droplets from the liquid (¶¶ 0044-0045), wherein the aperture surface is arranged transverse to the bidirectional air-flow conduit (¶¶ 0010, 0018, 0047, 0053-0056; Fig. 7), the fluid reservoir is arranged adjacent the aerosol generator such that the aperture member is in contact with the fluid (¶¶ 0035-0038, 0047, 0049, 0051-0056; Fig. 7), the opening from the backside opening through the interior of the housing structure to the frontside opening, and a second air-flow direction (E, Fig. A annotated above) for exhaling through the opening [[to]] into the frontside opening through the interior of the housing structure(¶¶ 0018, 0047, 0053-0056; Fig. 7)  and exiting through the backside opening to be discharged to surrounding air [¶¶ 0010-0012, 0053-0055; Examiner notes: Gallem discloses the direction of exhalation as the second air-flow direction (E, Fig. A annotated below) such that consumed air is expelled from the above.]. 
Gallem does not specifically disclose the nebulizer head wherein the frontside opening at the opening of the housing structure comprising a mouthpiece and wherein the first air-flow direction for inhaling is through the mouthpiece from the backside opening through the interior of the housing structure to the frontside opening and a base structure comprising a power supply and a control and operating element for operating the aerosol generator, wherein the nebulizer head is at least temporarily mounted to the base structure.

Power teaches a medicament delivery apparatus comprising an aerosol generator (3, 42; Fig. 11-12; ¶¶ 0080, 0085-0086); and a base structure (the housing of controller 50; Fig. 2) comprising a power supply (53, 201; Fig. 2, 19-20; ¶¶ 0060, 0099, 0105-0106) and a control [50; Fig. 2, 19-21(b); ¶¶ 0060, 0076] and operating element (54; Fig. 2) for operating the aerosol generator (¶ 0100), wherein the nebulizer head is at least temporarily mounted to the base structure [51, 52; Fig. 2; ¶ 0076; Examiner notes: Power discloses the aerosol generator comprising a port (38; Fig. 2) reversible docketed to the docketing member (51; Fig. 2).] for the purpose of powering the aerosol generator and allowing the aerosol generator to be highly mobile (¶¶ 0105-0106).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the nebulizer head of Gallem to include the .

Response to Arguments
Applicant's arguments filed October 11, 2021 have been fully considered but they are not persuasive. Applicant’s assertions regarding prior art of record Sexton et al. (U.S. Pub. No. 2005/0166912), Pg. 7-8 are moot because the Office Action does not rely upon Sexton et al.. 
Applicant asserts that prior art of record fails to disclose the instant invention. Specifically, Knoch is structurally different from the two bidirectional air inlet and air outlet openings by having three different openings; wherein the three opening structures relies upon two valves: "mixing chamber has an inhalation valve that allows ambient air to flow into the mixing chamber during an inhalation phase, while preventing aerosol from escaping during an exhalation phase. Further, the mixing chamber has an exhalation valve that allows discharge of the patient's respiratory air during the exhalation phase, while preventing an inflow of ambient air during the inhalation phase.", para. 0008. Which results in a separate air-flow path for inhalation and exhalation using the valves, which is different from the claimed bi-directional air-flow conduit, Pg. 7-8. Examiner respectfully disagrees.  The portion of Knoch’s specification Applicant is quoting is found in the Background Art section, therein, para. 0007-0010, describe the inhalation nebulizer of U.S. Pub. No. 2006/0054166 (hereinafter: “‘166”), EP-A-1 927 373, and U.S. Pub. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785